Case 9:18-cv-81004-RKA Document 68-16 Entered on FLSD Docket 07/05/2019 Page 1 of 3




                      EXHIBIT L
Case 9:18-cv-81004-RKA Document 68-16 Entered on FLSD Docket 07/05/2019 Page 2 of 3



                                                                         Page 1

   1                     UNITED STATES DISTRICT COURT
   2                     SOUTHERN DISTRICT OF FLORIDA
   3      ------------------------------)
   4      MELANIE DAVIS,                           )      CASE NO.:
   5                   Plaintiff,                  )      18-81004-CIV
   6             vs.                               )
   7      POST UNIVERSITY, INC.,                   )
   8                   Defendant.                  )
   9      ------------------------------)
  10
  11
  12              DEPOSITION OF SEAN COOLEY, INDIVIDUALLY
  13      AND AS DESIGNATED REPRESENTATIVE OF POST UNIVERSITY
  14                        DATE:     APRIL 11, 2019
  15                                  HELD AT:
  16                          WYNDHAM SOUTHBURY
  17                         1284 Strongtown Road
  18                        Southbury, Connecticut
  19
  20
  21
  22
  23
  24      Reporter:     Sandra Semevolos, RMR, CRR, CRC, CSR #74
  25

                                    Veritext Legal Solutions
       800-227-8440                                                       973-410-4040
Case 9:18-cv-81004-RKA Document 68-16 Entered on FLSD Docket 07/05/2019 Page 3 of 3



                                                                         Page 60

   1           Q.     Did Post add references to the CRM system?
   2           A.     Yes.
   3           Q.     Did Post add references to the CRM system
   4      in any way that -- let me rephrase this question.
   5                  Did Post add references to the CRM system
   6      with their own entry?
   7           A.     Can you expand on what that means?
   8           Q.     The CRM system, correct me if I'm wrong --
   9      we will take it piece by piece.
  10                  The CRM system has essentially files for
  11      each lead; is that correct?
  12           A.     Yes.
  13           Q.     When Post received a reference, did it
  14      create a file for the reference in that CRM system?
  15                         MR. BOWSER:      Objection, compound.
  16           A.     There was an area within the original
  17      inquiries record to add that reference's information
  18      so that they can review it to call upon it.                 They
  19      didn't always speak to them at first attempt of
  20      outreach.
  21           Q.     The question was:         Did Post create a file
  22      for the reference in the CRM system?                 Did it?
  23           A.     It could.
  24           Q.     But I'm not asking if it could or I'm not
  25      asking were there fields to do it.                 I'm asking, when

                                  Veritext Legal Solutions
       800-227-8440                                                        973-410-4040
